Citation Nr: 0608994	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  03-23 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease, right knee, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for degenerative joint 
disease, left knee, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for low back strain, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for asthmatic 
bronchitis, currently evaluated as 10 percent disabling.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active duty from May 1985 to May 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), that denied the above claims.  

A review of the veteran's substantive appeal, received in 
August 2003, shows that he requested a hearing before a 
Member of the Board (i.e., Veterans Law Judge) at the RO.  
However, in a statement received by the RO in September 2003, 
the veteran stated that he wished to withdraw his request for 
a hearing.  See 38 C.F.R. § 20.702(e) (2005).  Accordingly, 
the Board will proceed without further delay.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board has determined that additional development is 
necessary prior to completion of its appellate review.

In February 2003, the RO denied the benefits sought on 
appeal.  The veteran perfected his appeal, and after 
additional evidence was received, a supplemental statement of 
the case (SSOC) was issued in May 2004.  

Subsequent to the May 2004 SSOC, VA received additional VA 
and non-VA medical evidence, as well as evidence from the 
veteran's employer, that has not previously been associated 
with the claims file.  

A supplemental statement of the case reflecting review of the 
new evidence has not been issued by the RO.  Applicable VA 
regulations require that pertinent evidence submitted by the 
appellant must be referred to the agency of original 
jurisdiction for review and preparation of a supplemental 
statement of the case (SSOC) unless this procedural right is 
waived in writing by the appellant.  38 C.F.R. §§ 19.37, 
20.1304 (2005).  In this case, a waiver of initial RO review 
has not been received for the additional evidence.  In 
February 2006, the Board notified the veteran that it could 
not adjudicate his claim without a waiver of RO review.  In 
March 2006, the Board received a reply from the veteran in 
which he indicated that he wanted his claim remanded to the 
RO for review of the new evidence.  Given the foregoing, on 
remand, the RO must review the new evidence and, if the 
claims remain denied, include such evidence in a supplemental 
statement of the case.  Id.

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the claims on 
appeal, with application of all appropriate 
laws and regulations, and consideration of 
any additional information obtained since the 
issuance of the May 2004 supplemental 
statement of the case.  If any of the 
decisions remains adverse to the veteran, 
furnish him and his representative a 
supplemental statement of the case and afford 
a reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 

 
 
 
 


